DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.

Drawings
Replacement drawings were received on 8/12/2020.  As noted on PTO 326 in the non-final office action dated 9/8/2020, these drawings were objected to and are not acceptable.  Thus, the review of the drawings in this Office Action are with respect to drawings filed on 3/11/2015.

The drawings are objected to because at fig 3 lead line and character 200 impede the reading of language at reference character 210.  At fig 4 lead line 400 impedes the reading of the language at reference character 311.  Lead line 309 impedes the reading of language in display 302.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flow sensor in at least claims 1, 15 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8 and 15-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1, the recitation of “...a light sensing airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the light sensing airborne particle measurement sensor passing a beam of light through the airflow in the thermostat enclosure such that a plurality of particles pass through the beam of light wherein the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of 
In particular, the recitation of “...a light sensing airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the light sensing airborne particle measurement sensor passing a beam of light through the airflow in the thermostat enclosure such that a plurality of particles pass through the beam of light wherein the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor,” is not so described.
At 0009 it is disclosed that the “airborne particle sensor” uses, at least in part, a light source through a cavity.  The disclosure is silent as to what structure is encompassed by the “light source.”  Thus, it is not disclosed that the “airborne particle sensor” is somehow a “light sensing airborne particle measurement sensor.”
Paragraph 0009 discloses that air is routed through the cavity and that “light blocking” or “light scattering” is used as a method to measure particles and does not go into detail how this is accomplished.  Thus, it is not disclosed that “...the light sensing airborne particle measurement sensor passing a beam of light through the airflow in the thermostat enclosure such that a plurality of particles pass through the beam of light wherein the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor.”  
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.


Regarding Claim 15, the recitation of “...a light sensing airborne particle sensor in the thermostat enclosure that is in communication with the control processor, the light sensing airborne particle sensor passing a beam of light through the actuated air flow such that a plurality of particles pass through the beam of light that are detected by the light sensing airborne particle sensor, wherein the light sensing airborne particle sensor counts the number of particles such that the thermostat can display at least one particulate value and the light sensing airborne particle sensor sends information to the control processor about the plurality of particles, the information including at least the number of particles counted during an airflow period,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.  
In particular, the recitation of “...a light sensing airborne particle sensor in the thermostat enclosure that is in communication with the control processor, the light sensing airborne particle sensor passing a beam of light through the actuated air flow such that a plurality of particles pass through the beam of light that are detected by the light sensing airborne particle sensor,” is not so described. 
At 0009 it is disclosed that the “airborne particle sensor” uses, at least in part, a light source through a cavity.  The disclosure is silent as to what structure is encompassed by the “light source.”  Thus, it is not disclosed that the “airborne particle sensor” is somehow a “light sensing airborne particle measurement sensor.”
Paragraph 0009 discloses that air is routed through the cavity and that “light blocking” or “light scattering” is used as a method to measure particles and does not go into detail how this is accomplished.  Thus, it is not disclosed that “...the light sensing airborne particle sensor passing a beam of light through the actuated air flow such that a plurality of particles pass through the beam of light that are detected by the light sensing airborne particle sensor.”  


Regarding Claim 15, the recitation of “...at least one control circuit for adjusting the airflow and connected to the control processor,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.  
In particular, the recitation of “...at least one control circuit for adjusting the airflow,” is not so described. 
At 0027 it is disclosed that the “heating/air actuation signal is sent to an external unit and specifically that a heating actuator is employed.  At best it can be gleaned that the fan would necessarily have a similar actuator or that the heating/fan operation use a shared actuator.  The disclosure is silent to a “control circuit” controlling an operation of the fan.  Thus, the limitation “at least one control circuit for adjusting the airflow and connected to the control processor,” is not disclosed.
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Regarding Claim 16, the recitation of “...at least one airborne particle sensor in the thermostat enclosure that is in communication with the at least one control processor, the airborne particle sensor including a light source that passes a beam of light through the air flow such that the plurality of particles pass through the beam of light that is detected and used to determine one or more types of particles in the air flow,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.  

Paragraph 0009 discloses that air is routed through the cavity and that “light blocking” or “light scattering” is used as a method to measure particles and does not go into detail how this is accomplished.  Thus, it is not disclosed that “...the airborne particle sensor including a light source that passes a beam of light through the air flow such that the plurality of particles pass through the beam of light that is detected and used to determine one or more types of particles in the air flow.”  
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Regarding Claim 26, the recitation of “...a light sensing airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the light sensing airborne particle measurement sensor passing a beam of light through the airflow in the thermostat enclosure such that a plurality of particles pass through the beam of light wherein the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted during an airflow period wherein sensed particle count values are communicated to the external device such that the sensor data is logged,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.  
In particular, the recitation of “...a light sensing airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, 
At 0009 it is disclosed that the “airborne particle sensor” uses, at least in part, a light source through a cavity.  The disclosure is silent as to what structure is encompassed by the “light source.”  Thus, it is not disclosed that the “airborne particle sensor” is somehow a “light sensing airborne particle measurement sensor.”
Paragraph 0009 discloses that air is routed through the cavity and that “light blocking” or “light scattering” is used as a method to measure particles and does not go into detail how this is accomplished.  Thus, it is not disclosed that “...the light sensing airborne particle measurement sensor passing a beam of light through the airflow in the thermostat enclosure such that a plurality of particles pass through the beam of light wherein the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor.”  
Lastly, the recitation of “...wherein sensed particle count values are communicated to the external device such that the sensor data is logged,” is not so described.  At 0020 a reference is made to logging data for later analysis but the limitation in question simply takes language out of context to create claim language that is simply not supported by the disclosure.  Thus, it is not disclosed that “...wherein sensed particle count values are communicated to the external device such that the sensor data is logged.”
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Regarding Claim 26, the recitation of “...a flow actuator to control an airflow in the thermostat enclosure and connected to the at least one control processor wherein the airflow passes through a particle sensor inlet and a particle sensor exhaust of the thermostat enclosure,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.  
In particular, the recitation of “...a flow actuator to control an airflow in the thermostat enclosure and connected to the at least one control processor,” is not so described.
At 0024 it is disclosed that the “fan or blower 206” supplies air for the particle sensor.  The disclosure is silent as a flow actuator being used and/or where the flow actuator is connected to a processor.”  Thus, the limitation “a flow actuator to control an airflow in the thermostat enclosure and connected to the at least one control processor,” is not disclosed.
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8 and 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 

Regarding Claim 1, the recitation of “...a light sensing airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the light sensing airborne particle measurement sensor passing a beam of light through the airflow in the thermostat enclosure such that a plurality of particles pass through the beam of light wherein the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted during an airflow period wherein a sensed particle count value is shown on the display with a selected particulate setpoint value,”  renders the claim unclear in light of the 112 1st rejection above.  
In particular, the fact that certain structure and/or limitations not being adequately described in the disclosure does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For clarity, the limitation has been interpreted as - - an airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted during an airflow period wherein a sensed particle count value is shown on the display with a selected particulate setpoint value - - for clarity.
Regarding Claim 15, the recitation of “...a light sensing airborne particle sensor in the thermostat enclosure that is in communication with the control processor, the light sensing airborne particle sensor passing a beam of light through the actuated air flow such that a plurality of particles pass through the beam of light that are detected by the light sensing airborne particle sensor, wherein the light sensing airborne particle sensor counts the number of particles such that the thermostat can display at least one particulate value and the light sensing airborne particle sensor sends information to the control processor about the plurality of particles, the information including at least the number of particles counted during an airflow period,” renders the claim unclear in light of the 112 1st rejection above.  
In particular, the fact that certain structure and/or limitations not being adequately described in the disclosure does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For clarity, the limitation has been interpreted as - - an airborne particle sensor in the thermostat enclosure that is in communication with the control processor, the airborne particle sensor using actuated air flow such that a plurality of particles are detected by the airborne particle sensor, wherein the airborne particle sensor counts the number of particles such that the thermostat can display at least one particulate value and the airborne particle sensor sends information to the control processor about the plurality of particles, the information including at least the number of particles counted during an airflow period - - for clarity.

Regarding Claim 15, the recitation of “...at least one control circuit for adjusting the airflow and connected to the control processor,” renders the claim unclear in light of the 112 1st rejection above.  
In particular, the fact that certain structure and/or limitations not being adequately described in the disclosure does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For clarity, the limitation has been interpreted as - - at least one actuator for adjusting the airflow and connected to the control processor - - for clarity.

Regarding Claim 16, the recitation of “...at least one airborne particle sensor in the thermostat enclosure that is in communication with the at least one control processor, the airborne particle sensor including a light source that passes a beam of light through the air flow such that the plurality of particles pass through the beam of light that is detected and used to determine one or more types of particles in the air flow,” renders the claim unclear in light of the 112 1st rejection above.  
In particular, the fact that certain structure and/or limitations not being adequately described in the disclosure does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For clarity, the limitation has been interpreted as - - at least one airborne particle sensor in the thermostat enclosure that is in communication with the at least one control 

Regarding Claim 26, the recitation of “...a light sensing airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the light sensing airborne particle measurement sensor passing a beam of light through the airflow in the thermostat enclosure such that a plurality of particles pass through the beam of light wherein the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted during an airflow period wherein sensed particle count values are communicated to the external device such that the sensor data is logged,” renders the claim unclear in light of the 112 1st rejection above.  
In particular, the fact that certain structure and/or limitations not being adequately described in the disclosure does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For clarity, the limitation has been interpreted as - - an airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted during an airflow period - - for clarity.

Regarding Claim 26, the recitation of “...a flow actuator to control an airflow in the thermostat enclosure and connected to the at least one control processor wherein the airflow passes through a particle sensor inlet and a particle sensor exhaust of the thermostat enclosure,” renders the claim unclear in light of the 112 1st rejection above.  
In particular, the fact that certain structure and/or limitations not being adequately described in the disclosure does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For clarity, the limitation has been interpreted as - - an airflow, wherein the airflow passes through a particle sensor inlet and a particle sensor exhaust of the thermostat enclosure - - for clarity.

Regarding Claim 31, the recitation of “...wherein airflow is actuated by at least one of a fan and a blower,” renders the claim unclear because the use of “at least one of” in conjunction with “and” is problematic when it appears that the claim is being recited in the alternative.
For examination purposes, the limitation has been interpreted as - - wherein airflow is actuated by at least one of a fan or a blower - - for clarity.

Regarding Claim 34, the recitation of “...wherein the light sensing airborne particle measurement sensor generates particle count data by size bins,” renders the claim unclear in light of the 112 1st rejection above. In particular because of its dependency upon claim 26. 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For clarity, the limitation has been interpreted as - - wherein the airborne particle measurement sensor generates particle count data by size bins - - for clarity.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 18-20 and 23-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. (US2008/0182506), Harrod et al. (US2010/0070086) and Bates (US2007/0229825) in view of Kamijo et al. (JP2001281129A).

Regarding Claim 1, as best understood, Jackson teaches a thermostat for monitoring air quality and controlling an environment in a building [0002; fig 7] comprising 
a temperature sensor in a wall mounted thermostat enclosure [702; 0033; see also item 250 at fig 2] having a display [704; 0043]; wherein a temperature value and a particle count value [Claim 20; Claim 28; Claim 29];
at least one control processor in the thermostat enclosure [claim 19], the at least one control processor being configured to control the display and connected to the temperature sensor [Claim 19; Claim 26; Claim 28; where the control circuit of the processor is connected to particulate and temperature sensors and produces outputs that are displayed];
a particle sensor [0015];
an actuator control [0011; implicit at 0033; 0042; where the system is controlled to maintain temperature in its optimal range; see also 0026 where wires or wireless means may constitute actuator control].
Jackson teaches does not explicitly teach at least one flow sensor to sense an actuated airflow in the thermostat enclosure and connected to the at least one control processor wherein the airflow passes through a particle sensor inlet and a particle sensor exhaust of the thermostat enclosure;
whereas Jackson teaches a particle sensor and an actuator control, Jackson does not teach an actuator control that is connected to the at least one control processor, the actuator control generating control signals transmitted from the 
an airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted during an airflow period wherein a sensed particle count value is shown on the display with a selected particulate setpoint value;
wherein the actuator control communicates with the at least one building air handler device to control at least one of heating and cooling with the at least one building air handler device.
However, Harrod teaches a thermostat for controlling air temperature and air quality [0003; 0004] having an actuator control [92] that is connected to the at least one control processor [82], the actuator control generating control signals transmitted from the thermostat enclosure to at least one building air handler device [30] that is external to the thermostat and controls at least one of heating and cooling in the building in response to a sensed temperature value relative to a temperature setpoint value [0058-0060; figs 4 & 5; 0035; wherein the actuator control communicates with the at least one building air handler device to control at least one of heating and cooling with the at least one building air handler device ] where it is known in the art of refrigeration to provide the recited structure in order to operate the system and thereby make the system more efficient [0007].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the assembly of Jackson to have an actuator control that is connected to the at least one control 
Also, Bates teaches a particle sensor [0012] having at least one flow sensor [121] to sense an actuated airflow in the system enclosure and connected to at least one control processor [144; 126] wherein the airflow passes through a particle sensor inlet [115] and a particle sensor exhaust [062] of the system enclosure [0028; fig 1];
an airborne particle measurement sensor [106] in the system enclosure and connected to the at least one control processor [144; 126], the airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor [0027; 0028; 0030], the particle count value including at least a number of particles counted during an airflow period wherein a sensed particle count value is shown on a display [110; 0027; 0028; 0030; where output data such as number of particles and particle sizes are provided to the user via display 110].  Bates teaches that this arrangement provides a particle sensor having reduced cost, size, power consumption and a simplified counter system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Jackson to have at least one flow sensor to sense an actuated airflow in the thermostat enclosure and connected to the at least one control processor wherein the airflow passes through a particle sensor inlet and a particle sensor exhaust of the thermostat 
Lastly, Kamijo teaches a method for displaying a measured amount of dust [0001] having wherein a sensed particle count value is shown on a display with a selected particulate setpoint value [0008; 0009; 0011; 0012; fig 2; where a sensed particle count value is shown at 4 and where setpoint values are shown at 5, 6 & 7].
Kamijo teaches that it is known in the field of endeavor of dust detection that this arrangement allows a user to easily ascertain an indication of whether a dust amount is proper [0007]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Jackson to have wherein a sensed particle count value is shown on the display with a selected particulate setpoint value in view of the teachings of Kamijo in order to allow a user to easily ascertain an indication of whether a dust amount is proper.

Regarding Claim 2, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches where the wall mounted thermostat enclosure comprises a gas sensor to measure total Volatile Organic Compounds [0043; where a VOC sensor operating in its normal capacity necessarily performs the intended function of measuring Volatile Organic Compounds].  

Regarding Claim 3, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches an additional sensor in communication with the at least one control processor [68], wherein the second sensor measures oxygen content in the air [0043; Claim 19; fig 7; where one skilled in the art would recognize that the concentration of oxygen can be derived from a concentration of CO2 for the CO2 sensor].

Regarding Claim 4, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches a humidity sensor in communication with the control processor, wherein the humidity sensor measures relative humidity [0043; Claim 19].

Regarding Claim 6, Jackson, as modified, teaches the invention of Claim 1 above and Harrod teaches a user interface input [45] coupled to the control unit [at least controller 86] such that a user can provide input to the thermostat [0058].

Regarding Claim 7, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches a VOC sensor coupled to the control processor for measuring airborne organic compounds; an oxygen sensor connected to the at least one control processor for measuring oxygen levels [0015; Claim 19]; a humidity sensor connected to the at least one control processor for measuring moisture [0043]; and Harrod teaches a plurality of actuators [58, 60, 62], each coupled to a control processor [at least processor 82 of thermostat 22] for communicating with at least one external device [indoor unit, outdoor unit,  auxiliary heat [0043; figs 4 & 5].  


Regarding Claim 8, Jackson, as modified, teaches the invention of Claim 7 above and Jackson teaches where each of the sensors [As modified above, see the rejection of Claim 7 above for detailed discussion] are used to control one actuator selected from the plurality of actuators according to one or more pre-defined control algorithms and selectable setpoints [0026-0033; where each sensor control at least the actuator of the indoor unit].

Regarding Claim 18, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches wherein the control signals actuate filtration when a measured airborne particle count rises above a specified setpoint i.e. a high level [0037; 0043; fig 4].

Regarding Claim 19, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches wherein the control signals actuate filtration when a VOC court rises above a specified setpoint i.e. a high level [0037; 0043; fig 4].  

Regarding Claim 20, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches a CO2 sensor and wherein the control signals actuate an air-exchanger when measured CO2 rises above a specified setpoint i.e. a high level [0037; 0043; fig 4].    

Regarding Claim 23, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches where the at least one control processor includes a programmable processor [implicitly taught] that calculates a particle concentration that is displayed on a display [0043 where Jackson teaches displaying particle concentration and where the calculation of particle concentration is implicit].
Regarding Claim 24, Jackson, as modified, teaches the invention of Claim 1 above and Bates teaches wherein the at least one control processor [144] calculates particle concentration [0028].

Regarding Claim 25, Jackson, as modified, teaches the invention of Claim 1 above and Bates teaches wherein the actuated airflow in the thermostat enclosure is generated with at least one of a fan or a blower [0028].

Claims 17, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. (US2008/0182506), Harrod et al. (US2010/0070086), Bates (US2007/0229825) and Kamijo et al. (JP2001281129A) as applied to claim 1 above, and further in view of Lobdell (US5428964).

Regarding Claim 17, Jackson, as modified, teaches the invention of Claim 1 above but does not explicitly teach where the control signals actuate heating when a measured temperature falls below a specified setpoint, or actuates cooling when a measured temperature rises above a specified setpoint.
However, Lobdell teaches a device that monitors and controls air quality [col 1, lines 5-9] wherein the control signals actuate heating when a measured temperature falls below a specified setpoint, or actuates cooling when a measured temperature rises above a specified setpoint [col 5, lines 18-28] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. control room air to maintain temperature and humidity within desired limits [col 1, lines 61-65].


Regarding Claim 21, Jackson, as modified, teaches the invention of Claim 1 above and Lobdell teaches wherein the control signals actuate a de-humidifier [34] when relative humidity rises above a specified setpoint [col 4, line 45-col 5, line 39 and col 2, lines 57-68; where one skilled in the art would recognize that humidity control encompass humidification or dehumidification].

Regarding Claim 22, Jackson, as modified, teaches the invention of Claim 1 above and Lobdell teaches wherein the control signals actuate a humidifier when relative humidity falls below a specified setpoint [col 4, line 45-col 5, line 39 and col 2, lines 57-68; where one skilled in the art would recognize that humidity control encompass humidification or dehumidification].


Claims 15 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. (US2008/0182506) and Harrod et al. (US2010/0070086) in view of Bates (US2007/0229825).

Regarding Claim 15, as best understood, Jackson teaches a thermostat for monitoring air quality from a single location [0002; fig 7; where the limitation ‘from a single room’ is interpreted as intended use] comprising 
a temperature sensor in a wall mounted thermostat enclosure having a display wherein a measured temperature value and a sensed particle count value are shown on the display [0043; Claims 20, 28, 29; fig 7];
a control processor in the thermostat enclosure that is in communication with the temperature sensor  and configured to control thermostat operation [Claim 19]; 
a VOC sensor connected to the control processor for measuring airborne organic compounds [0043; claim 19];
an oxygen sensor connected to the at least one control processor for measuring oxygen levels [0043; claim 19];
a humidity sensor connected to the control processor for measuring moisture [0043; claim 19];
an airborne particle sensor in the thermostat enclosure that is in communication with the control unit [0043; claim 19];
an actuator control [0011; implicit at 0033; 0042; where the system is controlled to maintain temperature in its optimal range; see also 0026 where wires or wireless means may constitute actuator control].
Jackson does not teach at least one actuator for adjusting airflow and connected to the control processor; a plurality of actuators, each coupled to the control processor; and wherein one or more of the sensors are used to control at least one actuator selected from the plurality of actuators, such that the at least one actuator communicates with at least one building air handler device to condition the air;
at least one flow sensor to sense actuated air flow in the thermostat enclosure;

However, Harrod teaches a thermostat for controlling air temperature and air quality [0003; 0004] having at least one actuator [58] for adjusting airflow [at least by fan 38] and connected to the control processor [at least processor 82 of controller 22; 0043; figs 4 & 5]; and a plurality of actuators [58; 60] coupled to a control processor [82]; and wherein one or more of the sensors [76-81] are used to control at least one actuator selected from the plurality of actuators, such that the at least one actuator communicates with at least one external building air handler device [30] to condition the air [0053-0060; figs 4 & 5].  Harrod teaches that it is known in the art of refrigeration to provide the infrastructure whereby the system operates based on measured parameters [0005].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Jackson to have least one actuator for adjusting airflow and connected to the control processor; a plurality of actuators, each coupled to the control processor; and wherein one or more of the sensors are used to control at least one actuator selected from the plurality of actuators, such that the at least one actuator communicates with at least one building air handler device to condition the air in view of the teachings of Harrod in order to provide the infrastructure whereby the system operates based on measured parameters.


Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Jackson to have at least one flow sensor to sense actuated air flow in the thermostat enclosure; an airborne particle sensor in the thermostat enclosure that is in communication with the control processor, the airborne particle sensor using actuated air flow such that a plurality of particles are detected by the airborne particle sensor, wherein the airborne particle sensor counts the number of particles such that the thermostat can display at least one particulate value and the airborne particle sensor sends information to the control processor about the plurality of particles, the information including at least the number of particles counted during an airflow period in view of the teachings of Bates in order to provide a particle sensor having reduced cost, size, power consumption and a simplified counter system.


Regarding Claim 16 as best understood, Jackson teaches a thermostat for monitoring air quality [0002; fig 7] comprising 
a temperature sensor in a wall mounted thermostat enclosure having a display [704] wherein at least a sensed temperature value and a sensed particle count value are shown on the display [0043; Claims 20, 28, 29];
at least one control processor configured to control the thermostat and being in communication with the temperature sensor [Claim 19]; 
a VOC sensor connected to the control processor for measuring airborne organic compounds [0043; claim 19];
a humidity sensor connected to the control processor for measuring moisture [0043; claim 19];
an airborne particle sensor in the thermostat enclosure that is in communication with the control unit [0043; claim 19].
Jackson does not explicitly teach a plurality of actuators, each coupled to the at least one control processor; and 
wherein one or more of the sensors are used to control at least one actuator selected from the plurality of actuators, such that the at least one actuator communicates with at least one building air handler device to condition the air;
at least one flow sensor in the thermostat enclosure that is in communication with the at least one control processor for monitoring the air flow which includes a plurality of particles; 
at least one airborne particle sensor in the thermostat enclosure that is in communication with the at least one control processor, the airborne particle sensor determines one or more types of particles in the air flow.



Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Jackson to have a plurality of actuators, each coupled to the at least one control processor; and wherein one or more of the sensors are used to control at least one actuator selected from the plurality of actuators, such that the at least one actuator communicates with at least one external building air handler device to condition the air in view of the teachings of Harrod in order to provide the infrastructure whereby the system operates based on measured parameters.
Also, Bates teaches an airborne particle system [0027; fig 1] having at least one flow sensor [121] in the system enclosure that is in communication with a control processor [144; 126] for monitoring the air flow which includes a plurality of particles [0028]; 
at least one airborne particle sensor [35] in the system enclosure that is in communication with the at least one control processor [144; 126], the airborne particle sensor uses air flow to determine one or more types of particles in the air flow and the airborne particle sensor sends information to the at least one control processor [144; 126] about the one or more types of particles [0049; 0058; 0027; 0028]. Bates teaches 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Jackson to have at least one flow sensor in the thermostat enclosure that is in communication with the at least one control processor for monitoring the air flow which includes a plurality of particles; at least one airborne particle sensor in the thermostat enclosure that is in communication with the at least one control processor, the airborne particle sensor determines one or more types of particles in the air flow in view of the teachings of Bates in order to provide a particle sensor having reduced cost, size, power consumption and a simplified counter system.

Claims 26, 28 and 30-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrod et al. (US2010/0070086) and Bates (US2007/0229825) in view of Smith (US2005/0005677).

Regarding Claim 26, as best understood, Harrod teaches a thermostat [22] for monitoring air quality and controlling environment in a building [0032] comprising: 
a temperature sensor [76] in a wall mounted thermostat enclosure having an external communication interface [44] wherein a temperature value [at 48D] is communicated to an external device [0044; 0032; 0051];
at least one control processor [82] in the thermostat enclosure, the at least one control processor being configured to control the external communication interface and connected to the temperature sensor [0055-0059; figs 4 & 5];
an actuator control [92] communicating with the at least one control processor [82], the actuator control generating control signals that control a building air handler 
wherein the actuator control communicates with the building air handler device to control at least one of heating and cooling with the building air handler device [0056, 0060, 0068; 0077].
Harrod does not teach an airflow, wherein the airflow passes through a particle sensor inlet and a particle sensor exhaust of the thermostat enclosure; 
and an airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted during an airflow period;
wherein sensed particle count values are communicated to the external device such that the sensor data is logged.
However, Bates teaches an airborne particle system [0027; fig 1] having an airflow, wherein the airflow passes through a particle sensor inlet [115] and a particle sensor exhaust [162] of a system [0028; 0029]; 
and an airborne particle measurement sensor [106] in the system and connected to the at least one control processor [144, 126], the airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted during an airflow period [0049; 0058; 0027; 0028]. Bates teaches that this arrangement provides a particle sensor having reduced cost, size, power consumption and a simplified counter system.

and an airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted during an airflow period in view of the teachings of Bates in order to provide a particle sensor having reduced cost, size, power consumption and a simplified counter system.
Lastly, Smith teaches a method of monitoring particulate matter in an atmosphere [0002] having where wherein sensed particle count values are communicated to an external device such that the sensor data is logged [0018].
Smith teaches that this arrangement provides an affordable structure that allows a user to maintain a data log on environmental conditions [0002; 0046].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Harrod have wherein sensed particle count values are communicated to the external device such that the sensor data is logged in view of the teachings of Smith in order to allow a user to maintain a data log on environmental conditions.

Regarding Claim 28, Harrod, as modified, teaches the invention of Claim 26 above and Harrod teaches an additional sensor in communication with the at least one control processor, wherein the sensor data from different sensors is weighted and 

Regarding Claim 30, Harrod, as modified, teaches the invention of Claim 26 above and Harrod teaches a user interface input unit coupled to the at least one control processor such that a user can provide input to the thermostat to adjust a thermostat operation [0055-0059; fig 5].

Regarding Claim 31, Harrod, as modified, teaches the invention of Claim 26 above and Harrod teaches wherein airflow is actuated by at least one of a fan and a blower [0054].

Regarding Claim 32, Harrod, as modified, teaches the invention of Claim 26 above and Harrod teaches wherein each of the sensors are used to control one actuator selected from a plurality of actuators according to one or more pre-defined control algorithms and selectable setpoints to operate an air filter [0054].

Regarding Claim 33, Harrod, as modified, teaches the invention of Claim 26 above and Harrod teaches wherein sensor data is communicated to a display that includes a user interface [0037; 0039; 0040].

Regarding Claim 34, Harrod, as modified, teaches the invention of Claim 26 above and Bates teaches wherein the light sensing airborne particle measurement sensor generates particle count data by size bins [0027].


Claims 27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrod et al. (US2010/0070086), Bates (US2007/0229825) and Smith (US2005/0005677) as applied to claim  26 above, and further in view of Jackson et al. (US2008/0182506).

Regarding Claims 27 and 29, Harrod, as modified, teaches the invention above but does not teach wherein a wall mounted thermostat enclosure comprises a gas sensor to measure total Volatile Organic Compounds (VOC) and a humidity sensor in communication with the at least one control processor, wherein the humidity sensor measures relative humidity.
However, Jackson teaches a method for controlling HVAC system using air quality parameters [0002] having wherein a wall mounted thermostat enclosure [250; fig 2] comprises a gas sensor to measure total Volatile Organic Compounds (VOC) and a humidity sensor in communication with the at least one control processor, wherein the humidity sensor measures relative humidity [0043].  Jackson teaches that this arrangement provides improved control of the HVAC system by using multiple parameters [0012].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Harrod to have wherein a wall mounted thermostat enclosure comprises a gas sensor to measure total Volatile Organic Compounds (VOC) and a humidity sensor in communication with the at least one control processor, wherein the humidity sensor measures relative humidity in view of the teachings of Jackson in order to provide improved control of the HVAC system by the use of multiple parameters.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763